Citation Nr: 9918504	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from June 1961 to February 1963, 
from December 1990 to June 1991, and periods of active duty 
for training including a period from June 17, 1995, to June 
30, 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to service connection for "DJD [degenerative 
joint disease] lumbar spine to include claim for back 
injury."

The veteran contends that the RO erred in denying her claim 
for service connection for residuals of a back injury.  She 
states that she sustained an injury to her back during active 
duty for training in June 1995 when a tent collapsed and she 
was struck on the back by a tent pole.  She concedes that she 
already had degenerative joint disease of the spine prior to 
this injury, but states that she had no symptoms associated 
with that disorder prior to the in-service injury.  She 
asserts that the residuals of a back injury cause her to 
suffer from daily pain, which was not present prior to the 
trauma that she sustained in June 1995.  She also states that 
she is unable to sit, stand, walk or lay down comfortably for 
extended periods of time, and that she is prevented from 
securing gainful employment because she cannot work for more 
than two to three hours without pain.  It is argued on her 
behalf that either a preexisting back disorder was aggravated 
by the tent incident or that she sustained a back disability 
separate from the arthritis of the lumbar spine that she had 
prior to June 1995.

A preliminary matter in this case is whether the veteran has 
presented a well-grounded claim.  The appellant bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Simply stated, a well-
grounded claim must be plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, the three elements of a "well grounded" 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  In establishing a well grounded claim, the 
provisions of 38 C.F.R. § 3.303(b) (1998) will be sufficient 
for such purpose if there is competent evidence of incurrence 
or aggravation of a disease or injury in service and of 
continuing symptomatology since service, and medical evidence 
of a nexus between the current disability and the reported 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In this regard, the Board notes that the RO appears to have 
decided this case on the merits.  With respect to whether the 
veteran has presented a well-grounded claim, the Board 
observes that the veteran has presented evidence of a current 
disability, evidence of incurrence of an injury in service, 
and what appears to arguably be medical evidence of a causal 
nexus between her chronic low back pain and the in-service 
injury to include an August 1995 diagnosis of persistent low 
back pain with injury on active duty and a December 1995 
diagnosis of chronic low back pain secondary to June 1995 
injury.  Despite this evidence, the Board finds that before 
it can proceed with consideration of the merits of the 
veteran's claim, additional development by the RO is 
necessary.

The Board notes that there are additional items of evidence 
that may be relevant to the claim which have not yet been 
presented or secured.  In this regard, that Board notes that 
during a hearing held in January 1999 in Washington, D.C., 
before the undersigned member of the Board, the veteran 
reported that she had received treatment for her claimed back 
disorder at a VA medical facility in St. Louis, Missouri 
since 1995.  The records from such treatment should be 
obtained for consideration in connection with the veteran's 
service connection claim.

Further, the Board finds that a medical opinion would be 
useful in assessing the veteran's claim.  In this regard, the 
Board notes that although the veteran was afforded a spine 
examination by the VA in April 1996 resulting in a diagnosis 
of degenerative disk disease of L5-S1 of the lumbosacral 
spine with muscle spasm and positive Lasegue's on the left 
lower extremity, the examiner did not offer any medical 
opinion regarding the relationship, if any, between that 
diagnosis and the injury sustained by the veteran in service.  
Notably, August 1995 x-rays showed a moderate degree of 
degenerative disk change at multiple levels and severe 
degenerative disk disease at the L5-S1 level including joint 
space narrowing and end plate sclerosis and hypertrophic spur 
formation.  The Board notes further, that the medical 
evidence of record includes diagnoses of degenerative joint 
disease of the lumbosacral spine, myalgia, and diagnoses of 
low back strain.  The record is not at all clear as to the 
relationship between these disabilities.  As noted above, the 
record does contain medical evidence that appeared to relate 
the difficulties that the veteran was experiencing with her 
back, particularly chronic low back pain to the injury she 
sustained in June 1995.  In light of the medical evidence in 
this case and the veteran's alternate theories that either a 
preexisting back disorder was aggravated in service or that 
she sustained a completely separate back disability in 
service, the Board has determined that additional development 
is necessary.  

Finally, the Board notes that additional evidence has been 
added since the issuance of the statement of the case in 
November 1997.  The RO received additional service medical 
records in October 1998.  In accordance with the provisions 
set forth in 38 C.F.R. § 19.37(b) (1998), that evidence was 
forwarded by the RO to the Board.  Accordingly, the Board 
accepts that evidence.  Significantly, however, under 
38 C.F.R. § 20.1304(c) (1998), any pertinent evidence that is 
received by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless that procedural right has been waived in writing by 
the appellant or representative.  Neither the appellant nor 
her representative has given such a waiver.  Although such 
evidence appears to be essentially duplicative of evidence 
that was already of record, to ensure full compliance with 
due process requirements, the RO should ensure that such 
evidence is considered on remand.

Accordingly, in light of the foregoing factors, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
medical treatment records pertaining to a 
back disorder from the VA medical 
facility in St. Louis, Missouri dated 
from 1995 through the present.

2.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine, describe and characterize in 
detail the (a) nature of preexisting back 
problems; (b) the nature of inservice 
complaints and symptoms relating to the 
June 23, 1995 incident as described in 
the record; and (c) the relative nature 
of back pathology comparing pre and post- 
service findings.  With regard to spinal 
problems, the examiner should delineate 
pre-service, in-service, and post-service 
disabilities, and identify any changes 
among those areas.  The examiner should 
render opinions as to: 1) whether it is 
at least as likely as not that any 
currently diagnosed lumbosacral spine 
disorder had its onset during or is 
otherwise shown to be related to service 
or any incident therein and specifically, 
to the June 23, 1995 incident in which a 
tent pole fell on the veteran; and 2) 
whether any current low back disability 
preexisted service and, if so, whether it 
is at least as likely as not that any 
preexisting low back disorder underwent 
permanent aggravation beyond the normal 
progression of the disability during 
service.  The impact of one disability 
upon another must be delineated, 
described, characterized, and discussed 
in detail.  Any additional special 
testing should be accomplished.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  Any 
opinions expressed must be accompanied by 
a complete rationale. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should again 
review the record including all 
additional evidence received since the 
issuance of the statement of the case, 
and determine whether the veteran's claim 
may now be granted.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

